DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed August 3, 2021, in response to the Office Action of March 3, 2021, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of Teff genes: CD8A, EOMES, PRF1 (perforin), IFNG (IFN-ɣ), and PD-L1 (CD274). Claims 1-3, 23, 39, 55, 60, 65, 77, 79, 105, 189 and 190 are now pending. Claims 55, 60 are withdrawn as being drawn to non-elected species. Claims 1-3, 23, 39, 65, 77, 79, 105, 189 and 190 are currently under prosecution as drawn to the elected species.

Claim Objections
2.	Claim 189 objected to because of the following informalities:  in part (i) the claim should recite “the mRNA expression levels of … in the tumor tissue [[is]] are at or above reference expression levels of the genes”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 23 and 189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3, 23 and 189 are indefinite for claims 1, 2, and 23 using parenthesis to list genes, in that it is not clear whether the recitation of genes listed is intended to be part of the claim or not. 
Examiner suggests: Delete the parenthesis and recite language similar to: …determining the expression level of one or more of the following sets of genes in a tumor tissue sample from the individual:
	(a) Teff genes comprising CD8A, EOMES, PRF1, IFNG, and PD-L1;
(b) Ang genes comprising VEGFA, KDR, ESM1, PECAM1, ANGPTL4, and CD34; or
(c) Myeloid genes comprising IL6, CXCL, CXCL2, CXCL3, CXCL8, and PTGS2);…


4.	Claims 1-3, 23, 39, 65, 77, 79, 105, 189 and 190 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites: “A method for identifying an individual having a renal cell carcinoma (RCC) who may benefit from treatment with an anti-cancer therapy comprising bevacizumab and atezolizumab, the method comprising determining the expression level of one or more of the following sets of genes in a tumor tissue sample form the individual:…wherein prior to treatment (i) mRNA expression levels of CD*a…in the tumor tissue sample that are at or above a reference expression level of the genes identify the individual as one who may benefit form treatment with an anti-0cancer therapy comprising bevacizumab and atezolizumab.”
Claim 2 recites: “A method for selecting a therapy for an individual having RCC, the method comprising determining the expression level of one or more of the following sets of genes in a tumor sample from the individual: Teff genes (CD8A, EOMES, PRF1, IFNG, and PD-L1), wherein prior to treatment (i) mRNA expression levels of CD8A, EOMES, PRF1, IFNG, and PD-L1 in the tumor tissue sample that are at or above a reference expression level of the genes identifies the individual as one who may benefit from treatment with an anti-cancer therapy comprising bevacizumab and atezolizumab.”
Claim 23 recites: “A method of treating an individual having an RCC the method comprising: (a) determining the expression levels of one or more of the following sets of genes …wherein prior to treatment (i) the mRNA expression levels of CD8A…in the tumor tissue sample are determined to be at or above reference expression levels of the genes; and (b) administering an effective amount of an 
Claim 39 recites: “A method of treating an individual having an RCC the method comprising administering an effective amount of an anticancer therapy comprising bevacizumab and atezolizumab, and wherein prior to treatment (i) the mRNA expression levels of CD8A…in a tumor tissue sample form the individual have been determined to be at or above reference expression levels of the genes.”
Claim 190 recites: “A method of treating an individual with previously untreated metastatic RCC, the method comprising administering to the individual an effective amount of an anti-cancer therapy comprising bevacizumab and atezolizumab, wherein prior to treatment the mRNA expression levels of CD8A, EOMES, PRF1, IFNG, and PD-L1 in a tumor tissue sample form the individual have been determined to be at or above reference expression levels of the genes.”
	The claims are unclear with regards to what “treatment” is encompassed by “prior to treatment” because there is no reference to any particular treatment. Prior to what treatment? The timeline of when an individual’s mRNA expression levels are to be determined or compared is unclear.
Examiner Suggests: amending the claims to reference the specific treatment of bevacizumab and atezolizumab in the phrases of “wherein prior to treatment”, for example: “wherein prior to treatment with bevacizumab and atezolizumb…”

reference expression levels of the genes” in order to identify individuals that may benefit from treatment with bevacizumab and atezolizumab or be administered treatment with bevacizumab and atezolizumab. The claims are unclear with regards to what the reference levels are. What is the numerical value of the reference expression level or what is the reference level derived from (i.e., median or mean value of what population? Derived from RCC patients or normal healthy individuals?). The instant specification does not provide a limiting definition of what a reference level is or what it is derived from. The specification discloses:
[0027] In some embodiments of any of the preceding aspects, the reference level of the one or more genes is determined from a population of individuals having a kidney cancer. In some embodiments, the reference level of the one or more genes is a median expression level determined in a population of patients having a kidney cancer. In some embodiments, the reference level is a median of a Z-score of the normalized expression level of the one or more genes.

Given the value of the reference levels is unclear, one cannot determine the scope of individuals having RCC that have mRNA expression levels falling below, at or above the reference level, and one cannot determine the scope of patients identified as benefiting from treatment with bevacizumab and atezolizumab or that are administered treatment with bevacizumab and atezolizumab. Although claim 65 recites that the 

6.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites: A method of treating an individual having an RCC the method comprising: (a) determining the expression levels of one or more of the following sets of genes …wherein prior to treatment (i) the mRNA expression levels of CD8A…in the tumor tissue sample are determined to be at or above reference expression levels of the genes; and (b) administering an effective amount of an anti-cancer therapy comprising bevacizumab and atezolizumab to the individual based on the expression levels of the genes determined in step (a).”
	The claim is unclear with regards to what “basis” of the expression levels is used to determine administration of bevacizumab and atezolizumab. Based on the expression levels how?  Therefore, the scope of the patients administered bevacizumab and atezolizumab in the claimed method is unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) determining the expression level of one or more Teff genes comprising CD8A, EOMES, PRF1, IFNG, and PD-L1 in tumor samples. Thus, the claims are directed to the judicial exception of observing naturally occurring levels of gene expression in tumor samples. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite generalized or routine procedures to detect and observe naturally occurring levels of gene expression. The steps of determining gene expression levels of Teff genes comprising CD8A, EOMES, PRF1, IFNG, and PD-L1 in tumor samples are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Lopez-Lago et al (Cancer Research, 2010, 70:9682-9692) teach utilizing commercially available Affymetrix microarray U133 Plus 2.0 that comprises probesets for measuring gene expression levels in RCC tumor tissues for all 
	Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez-Lago et al (Cancer Research, 2010, 70:9682-9692), as evidenced by GeneAnnot website for each of CD8A, EOMES, PRF1, IFNG, and PD-L1 (CD274) (published September 2021).
Lopez-Lago et al teach determining the mRNA expression level of genes in an RCC tumor tissue sample utilizing commercially available Affymetrix microarray U133 Plus 2.0. As evidenced by GeneAnnot website, the website identifies U133 Plus 2.0 as containing probesets for detecting all of the claimed Teff genes CD8A, EOMES, PRF1, IFNG, and PD-L1, therefore, the method of Lopez-Lago et al determined the expression level of the set of Teff genes as claimed.
The “wherein” clause of claims 1 and 2 state the intended result of the step of determining the expression level of Teff genes. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.


(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst et al (Nature, 2014, 515:563-567).
Herbst et al teach a method comprising:
(a) determining the mRNA gene expression level of Teff genes CD8A, EOMES, PRF1, IFNG, and PD-L1 in RCC tumor tissue prior to treatment; and
(b) comparing the Teff gene expression levels to reference levels determined across RCC patients (p. 565, col. 2; Extended Data Figure 7).
The “wherein” clause of claims 1 and 2 state the intended result of the step of determining the expression level of Teff genes. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.


10.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallin et al (Nature Communications, 2016, 7:12624, internet pages 1-8).
Wallin et al teach a method comprising:
(a) determining the gene expression levels of CD8A, EOMES, PRF1, IFNG, and PD-L1 in RCC tumor tissue prior to treatment with atezolizumab and bevacizumab; and
(b) comparing the expression levels to reference levels determined across RCC patients and after treatment (p. Figure 2 and 3a; Methods).
The “wherein” clause of claims 1 and 2 state the intended result of the step of determining the expression level of Teff genes. The wherein clause does not require 


11.	Conclusion: No claim is allowed. The closest prior art appears to be Wallin et al (Nature Communications, 2016, 7:12624, internet pages 1-8), cited above. Wallin et al measured pre-treatment (baseline) and post-treatment mRCC tumor levels of gene expression of CD8A, EOMES, PRF1, IFNG (mRNA) and PD-L1 (protein) and determined that expression levels increased after treatment with bevacizumab and atezolizumab in patients identified as responsive to atezolizumab and bevacizumab. Thus, Wallins et al identified patients having increased post-treatment expression levels compared to baseline as being responsive. Wallins et al does not teach administering atezolizumab and bevacizumab to RCC patients already having pre-treatment gene expression levels at or higher than “reference levels”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642